Citation Nr: 1127428	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  11-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for ocular cataracts with floaters, to include as secondary to service-connected psoriasis and/or radiation exposure.  

2.  Entitlement to service connection for pigment dispersion glaucoma, to include as secondary to service-connected psoriasis and/or radiation exposure.

3.  Entitlement to service connection for diabetes mellitus, Type II, (DM) to include as secondary to service-connected psoriasis and/or radiation exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected psoriasis and/or radiation exposure.

5.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected psoriasis and/or radiation exposure.

6.  Entitlement to service connection for endocrine system dysfunction, to include as secondary to service-connected psoriasis and/or radiation exposure.

7.  Entitlement to service connection for pituitary gland dysfunction, to include as secondary to service-connected psoriasis and/or radiation exposure.

8.  Entitlement to service connection for pineal gland dysfunction and hypothalamus dysfunction, to include as secondary to service-connected psoriasis and/or radiation exposure.

9.  Entitlement to an increased disability evaluation for psoriasis, currently rated
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1950 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manchester, New Hampshire.  

The Veteran appeared at a hearing before a local hearing officer at the RO in August 2010.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to the Veteran's claim of service connection for the above disorders as it relates to his claim that they are secondary to his service-connected psoriasis, the Board notes that the Veteran has submitted numerous medical articles and pamphlets demonstrating a possible relationship between his claimed disorders and his service-connected psoriasis.  

The Board observes that in his May 2009 VA examination report, the examiner indicated that it was his opinion that the Veteran's hypertension, DM, coronary artery disease with evidence of ischemia, and secondary hypogonadism were not due to his psoriasis.  He further stated that the endocrine system dysfunction, pituitary gland dysfunction, possible pineal gland dysfunction and possible hypothalamic dysfunction all related to the secondary hypogonadism, and that subclinical hypothyroidism was identified in the service medical records, but all of these conditions had no medical evidence to be caused by psoriasis.  

The Board notes that while the examiner provided his opinion, he did not provide rationale for his opinions.  The Board further observes that the examiner indicated that Veteran had handed him several studies suggesting a possible link between some of these conditions but no causality had been definitively identified.  The examiner did not address any of the articles demonstrating a possible relationship.  The Board further observes that while the examiner stated that the Veteran's service-connected psoriasis did not cause any of the claimed disorders, he did not address the issue of aggravation by the service-connected psoriasis.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board also notes that while the April 2009 VA examiner indicated that the Veteran's claimed eye disorders were not related to his service-connected psoriasis, he did not address, as discussed below, whether they were related to his period of service, to include exposure to micro/radio waves.  

As to the Veteran's claim that the above disorders resulted from radiation exposure, the Board notes that the Veteran has claimed that the radiation exposure resulted from micro/radio waves.  The Board observes that the provisions of 38 C.F.R. § 3.311 refer to "ionizing" radiation, and the Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  

However, the Veteran has submitted several articles and treatment records noting a possibility of a relationship between microwave exposure and some of the claimed disabilities, including hypogonadism.  The Board also notes that the May 2009 VA examiner did not address the possibility of the Veteran's claimed disorders being caused by exposure to micro/radio waves nor did he address whether any of the claimed disorders had their onset in service.  The Board also notes that the examiner did not indicate whether any of the disorders were related to the Veteran's period of service.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to his claim for an increased evaluation for his service-connected psoriasis, the Board notes that the Veteran, through testimony received at his August 2010 hearing, appears to have had a worsening of his psoriasis condition when compared with the results set forth in the May 2009 VA examination.  Moreover, the Veteran's representative, in his May 2011 written argument, indicated that the Veteran's psoriasis condition had worsened since the last VA examination and requested that the Veteran be afforded a new VA examination to determine the current severity of his psoriasis.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995). The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the extent of any current psoriasis condition is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be scheduled for appropriate VA examinations to determine the etiology of any current ocular cataracts with floaters; pigment dispersion glaucoma; DM; hypertension; coronary artery disease; endocrine system dysfunction; pituitary gland dysfunction; pineal gland dysfunction; and hypothalamus dysfunction.

All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review and the examiner should note such review in the report. 

The appropriate examiners should answer the following questions:  Is it at least as likely as not (50 percent probability or greater) that any current ocular cataracts with floaters; pigment dispersion glaucoma; DM; hypertension; coronary artery disease; endocrine system dysfunction; pituitary gland dysfunction; pineal gland dysfunction; or possible hypothalamus dysfunction, if found, are related to the Veteran's period of active service, to include as a result of radio/microwave radiation exposure?  If not, is it at least as likely as not that the Veteran's service- connected psoriasis caused or aggravated (permanently worsened) any current ocular cataracts with floaters; pigment dispersion glaucoma; DM; hypertension; coronary artery disease; endocrine system dysfunction; pituitary gland dysfunction; pineal gland dysfunction; or hypothalamus dysfunction?  The examiner must provide rationales for these opinions.

2.  Schedule the Veteran for a VA skin examination to determine the severity of his service-connected psoriasis.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner.  The examiner is requested to render the following opinions:

What percentage of the Veteran's entire body is affected by the skin disorder and what percentage of the exposed areas of the body are affected by the skin disorder?

The examiner should also note the types of medications that have been required for the Veteran's skin condition in the year preceding the examination.  The examiner should also comment on whether the Veteran uses medications for his skin disorder and whether the manifestations of his skin disorder warrant constant or nearly constant use of his medication.

3.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



